Case
 Case1:21-cv-01075-DLB
      1:21-cv-01075-DLB Document
                         Document1-1
                                  2 Filed
                                     Filed05/03/21
                                           05/03/21 Page
                                                     Page11ofof66
Case
 Case1:21-cv-01075-DLB
      1:21-cv-01075-DLB Document
                         Document1-1
                                  2 Filed
                                     Filed05/03/21
                                           05/03/21 Page
                                                     Page22ofof66
Case
 Case1:21-cv-01075-DLB
      1:21-cv-01075-DLB Document
                         Document1-1
                                  2 Filed
                                     Filed05/03/21
                                           05/03/21 Page
                                                     Page33ofof66
Case
 Case1:21-cv-01075-DLB
      1:21-cv-01075-DLB Document
                         Document1-1
                                  2 Filed
                                     Filed05/03/21
                                           05/03/21 Page
                                                     Page44ofof66
Case
 Case1:21-cv-01075-DLB
      1:21-cv-01075-DLB Document
                         Document1-1
                                  2 Filed
                                     Filed05/03/21
                                           05/03/21 Page
                                                     Page55ofof66
Case
 Case1:21-cv-01075-DLB
      1:21-cv-01075-DLB Document
                         Document1-1
                                  2 Filed
                                     Filed05/03/21
                                           05/03/21 Page
                                                     Page66ofof66
